PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
OBLON, MCCLELLAND, MAIER & NEUSTADT, LLP
1940 DUKE STREET
ALEXANDRIA, VA 22314

In re Application of OHNISHI et al. 
Appl. No. 15/758,557
Filed: March 8, 2018
Attorney Docket No.: 511786US
FOR:  UNINTERRUPTIBLE POWER SUPPLY SYSTEM

       



:::::





DECISION ON PETITION 
UNDER 37 C.F.R. § 1.181




This is a decision on the petition filed October 13, 2021, under 37 C.F.R. § 1.181, requesting the consideration of documents (AO) and (AW) listed in the Information Disclosure Statement (IDS) filed on August 21, 2019 and to cite an applied prior art reference on a PTO-892 form.  

The petition is DISMISSED AS MOOT.
A review of the record reveals that a corrected notice of allowance was mailed on November 22, 2021 including both the signed IDS with the statement that all references have been considered except where lined through and the PTO-892 form including the prior art of record namely; Ikarashi, US 2017/0302190. 

Accordingly, the relief requested is now moot as the relief requested has already been provided.

Telephone inquiries should be directed to Rexford Barnie, Supervisory Patent Examiner, at (571) 272-7492.


------------/JOSEPH THOMAS/__________________________
Joseph Thomas, Director
Technology Center 2800
Electrical Circuits and Systems 


JT/rb:lf
/LEE A FINEMAN/TQAS TC 2800, Art Unit 2800